United States Court of Appeals
      for the Federal Circuit
                 ______________________

      ST. BERNARD PARISH GOVERNMENT,
               Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2018-1204
                 ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:15-cv-00637-EJD, Senior Judge Edward J.
Damich.
                ______________________

               Decided: February 15, 2019
                ______________________

    WILLIAM MARTIN MCGOEY, Civil Division, St. Bernard
Parish District Attorney's Office, Chalmette, LA, argued
for plaintiff-appellant.

    RETA EMMA BEZAK, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for defendant-appellee. Also repre-
sented by KENNETH DINTZER, ROBERT EDWARD KIRSCHMAN,
JR., JOSEPH H. HUNT.
                  ______________________

 Before LOURIE, BRYSON, and WALLACH, Circuit Judges.
2          ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




BRYSON, Circuit Judge.
    St. Bernard Parish in Louisiana (“St. Bernard”) has ap-
pealed from an order of the Court of Federal Claims dis-
missing its breach of contract claim for lack of jurisdiction.
We affirm.
                              I
    On April 17, 2009, the U.S. Department of Agricul-
ture’s Natural Resources Conservation Service (“NRCS”)
entered into a “Cooperative Agreement” with St. Bernard
under the authority of the Federal Grant and Cooperative
Agreement Act (“FGCAA”), 31 U.S.C. §§ 6301–08. The
agreement provided that, under the provisions of the
Emergency Watershed Protection (“EWP”) Program, the
NRCS was “authorized to assist [St. Bernard] in relieving
hazards created by natural disasters that cause a sudden
impairment of a watershed.” 1
   The agreement provided for certain debris and sedi-
ment removal work to be performed in 16 watershed areas,
among them the Bayou Terre Aux Boeufs in southeast


    1    “The objective of the EWP Program is to assist
sponsors, landowners, and operators in implementing
emergency recovery measures for runoff retardation and
erosion prevention to relieve imminent hazards to life and
property created by a natural disaster that causes a sudden
impairment of a watershed.” 7 C.F.R. § 624.2. Project
sponsors include “a State government or a State agency or
a legal subdivision thereof, [or] local unit of government . .
. with a legal interest in or responsibility for the values
threatened by a watershed emergency.” Id. § 624.4(g). To
provide assistance, the EWP Program instructs that
“NRCS will enter into a Cooperative Agreement with a
sponsor that specifies the responsibilities of the sponsor . .
. , including any required operation and maintenance re-
sponsibilities.” Id. § 624.8(c).
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES              3



Louisiana. For the 16 watershed areas, the estimated cost
of the work was $4,318,509.05.
    The Cooperative Agreement stated that St. Bernard
would arrange for a contractor to perform the work, pay the
contractor, provide technical services, be responsible for all
administrative expenses, and take responsibility for and
necessary action to deal with any and all contractual and
administrative issues. The NRCS agreed to “provide 100
percent ($4,318,509.05) of the actual costs of the emergency
watershed protection measures,” and to “[m]ake payment
to the [Parish] covering NRCS’s share of the cost, upon re-
ceipt and approval [of St. Bernard’s formal request for re-
imbursement] with supporting documentation.”
    In March 2010, St. Bernard entered into a contract
with Omni Pinnacle, LLC (“Omni”) in which Omni agreed
to remove the sediment in Bayou Terre Aux Boeufs for
$4,290,300.00. St. Bernard contracted with All South Con-
sulting Engineers (“All South”) to manage and inspect the
Bayou Terre Aux Boeufs project.
    The price of the contract was predicated on the removal
of an estimated 119,580 cubic yards of sediment. After
Omni completed its pre-construction survey, it revised the
estimated amount of sediment to be removed downward by
approximately 59 percent.
    In September 2010, Omni completed the Bayou Terre
Aux Boeufs project.       Despite having removed only
49,888.69 cubic yards of sediment, Omni submitted an in-
voice to St. Bernard for $4,642,580.58. In light of the 59
percent decrease in the amount of sediment to be removed,
the NRCS determined that it would reimburse St. Bernard
only in the amount of $2,849,305.60.
    All South reviewed Omni’s invoice and, after noting
certain concerns and price markups, recommended that St.
Bernard pay Omni $1,758,548.94. On July 13, 2011, St.
Bernard paid that amount to Omni, and the NRCS
4          ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




reimbursed St. Bernard in full for that payment, after an
adjustment for an unrelated debt owed by St. Bernard to
the Environmental Protection Agency.
    St. Bernard and Omni continued to dispute the amount
remaining to be paid to Omni. Then, on January 17, 2014,
Omni and St. Bernard executed a change order that ad-
justed the contract price from $4,642,580.58 to
$3,243,996.37. St. Bernard paid Omni $1,463,447.43,
which equaled the remaining contractual amount due mi-
nus liquidated damages owed by Omni because of project
delays.
    St. Bernard then sought reimbursement from the
NRCS for that amount. The NRCS responded by request-
ing additional information regarding the invoiced work.
St. Bernard provided some of the requested information in
a letter dated August 26, 2014. Subsequently, on Septem-
ber 29, 2014, the NRCS reimbursed St. Bernard in the
amount of $1,107,581.22, which was $355,866.21 less than
St. Bernard claims it is due. 2 In a letter dated February
23, 2015, the NRCS explained that it had withheld the re-
mainder of the requested funds because it had not received
“the actual documentation that went into the calculation to
determine the adjusted cubic yard rate.” The letter stated,
“We are simply requesting clear, specific, organized docu-
mentation of the actual documents that All South relied on
in order to determine the rates to be charged and a specific
accounting of the figures used to determine the amount due
and owing.” The letter concluded, “Until such time as the
NRCS receives the supporting documentation relied on by


    2   In its complaint, St. Bernard asserted that the total
amount owed to it by the government was $681,974.73. In
its brief, however, St. Bernard claims to be owed only
$355,826.21, as it represents that it does not contest the
validity of the deduction that accounts for the difference in
the two amounts. Appellant’s Br. 3 n.1, 4.
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES              5



All South in their cubic yard rate calculations . . . the NRCS
cannot address the acceptability of the increased rates to
substantiate payment of more than what has already been
reimbursed.”
    St. Bernard took the position that it had “submitted
sufficient back-up and supporting documentation to be re-
imbursed the full amount it requested,” Complaint ¶ 34,
and on June 19, 2015, St. Bernard filed this action in the
Court of Federal Claims to recover the remaining sum from
the government.
     Invoking the Court of Federal Claims’ jurisdiction un-
der the Tucker Act, 28 U.S.C. § 1491(a)(1), St. Bernard al-
leged that the government had breached the Cooperative
Agreement by not reimbursing it for all the funds it had
paid in connection with the Bayou Terre Aux Boeufs pro-
ject. The government filed a motion to dismiss for lack of
subject matter jurisdiction, arguing that the Cooperative
Agreement was not a contract, but rather a “Cooperative
Agreement” that did not create an enforceable obligation
on the part of the federal government.
    The Court of Federal Claims granted the government’s
motion to dismiss for two reasons. First, the court found
that an implied right to damages does not arise from a co-
operative agreement such as the one in this case. St. Ber-
nard Par. Gov’t v. United States, 134 Fed. Cl. 730, 734–36
(2017). Second, the court found that the Cooperative
Agreement between St. Bernard and the NRCS was not an
enforceable contract, because the government received no
consideration in the form of a direct benefit to the United
States. Id. at 735–76.
                              II
    On appeal to this court, St. Bernard argues that the
trial court erroneously concluded that the agreement be-
tween St. Bernard and the NRCS was not a binding con-
tract enforceable in money damages against the United
6         ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




States in the Court of Federal Claims. We do not reach
that issue, because we conclude that Congress has barred
claims such as St. Bernard’s from being adjudicated in the
Court of Federal Claims, and instead has provided for such
claims to be addressed first in administrative review pro-
ceedings before the Department of Agriculture, followed by
judicial review in a federal district court.
                             A
    In the Federal Crop Insurance Reform and Department
of Agriculture Reorganization Act of 1994, Pub. L. 103-354,
Congress created a detailed and comprehensive statutory
scheme providing private parties with the right of admin-
istrative review of adverse decisions made by particular
agencies within the Department of Agriculture. See 7
U.S.C. §§ 6991–99. The specified agencies included the
NRCS. 7 U.S.C. § 6991(2)(F).
     The 1994 statute established the National Appeals Di-
vision (“NAD”) in the Department of Agriculture to conduct
formal administrative appeals in the case of disputes cov-
ered by the statute. 7 U.S.C. §§ 6991-7002. 3 The statute
provided for formal appeals as well as informal hearings.
See id. §§ 6994–96. The statute set out, in some detail, the
procedures to be followed in appeals before the NAD, in-
cluding the right to a hearing before a hearing officer, id.
§ 6997, and the right to review of any decision of a hearing
officer by the Director of the Division, id. § 6998.
    Importantly, the 1994 statute contains a provision re-
quiring aggrieved parties to exhaust their administrative


    3   Confusingly, the predecessor of the National Ap-
peals Division was also known as the National Appeals Di-
vision, but the statutory provisions governing its
operations were importantly different from those adopted
in 1994. See Deaf Smith County Grain Processors, Inc. v.
Glickman, 162 F.3d 1206, 1212–13 (D.C. Cir. 1998).
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES              7



remedies prior to obtaining judicial review. That provision,
which is entitled “Exhaustion of administrative appeals,”
states:
    Notwithstanding any other provision of law, a per-
    son shall exhaust all administrative appeal proce-
    dures established by the Secretary or required by
    law before the person may bring an action in a
    court of competent jurisdiction against—
        (1) the Secretary;
        (2) the Department; or
       (3) an agency, office, officer, or employee of the
    Department.
7 U.S.C. § 6912(e).
     Finally, in section 6999, the statute granted a right to
judicial review of the agency’s final administrative deci-
sion. That provision states:
        A final determination of the Division shall be
    reviewable and enforceable by any United States
    district court of competent jurisdiction in accord-
    ance with chapter 7 of Title 5 [the Administrative
    Procedure Act].
7 U.S.C. § 6999.
     Following the enactment of the 1994 statute, the De-
partment of Agriculture promulgated regulations imple-
menting the administrative review procedures. Tracking
the statute, the regulations are specifically made applica-
ble to the NRCS, see 7 C.F.R. §§ 11.1(4), 614.3(a)(2)(ii), and
they set out the procedures to be followed in both formal
and informal hearings. Id. §§ 11.3–11.12; 614.4–614.16.
The regulations further provide for judicial review in a dis-
trict court, conditioned on the exhaustion of administrative
remedies within the Department. See id. § 11.13 (“A final
determination of the [NAD] shall be reviewable and
8          ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




enforceable by any United States District Court of compe-
tent jurisdiction in accordance with [the APA],” and “[a]n
appellant may not seek judicial review of any agency ad-
verse decision appealable under this part without receiving
a final determination from the [NAD] pursuant to the pro-
cedures of this part.”); see also id. § 614.17 (“A participant
must receive a final determination from NAD pursuant to
7 CFR part 11 prior to seeking judicial review in any U.S.
District Court of competent jurisdiction.”).
                              B
    The parties did not refer to the 1994 statute or the reg-
ulations, either in the trial court or on appeal. Nor did they
advert to the question whether, for claims such as the one
in this case, Congress has displaced the Tucker Act remedy
in the Court of Federal Claims in favor of administrative
review before the agency followed by judicial review in an
appropriate United States district court. We raised the is-
sue sua sponte after argument and requested supplemental
briefing on that issue from the parties.
     In the supplemental briefing, the government argued
that this action should be dismissed because of St. Ber-
nard’s failure to exhaust its administrative remedies. In
its brief, St. Bernard did not dispute that the statutory pro-
visions requiring exhaustion of administrative remedies
and directing judicial review to be conducted in a district
court are normally applicable to cases such as this one. In-
stead, St. Bernard argued that the exhaustion of adminis-
trative remedies was not required in this case for three
reasons: (1) because the government waived the exhaus-
tion issue by not raising it before the Court of Federal
Claims; (2) because the NRCS never issued an adverse de-
cision from which an administrative appeal would lie; and
(3) because the NRCS failed to comply with the statutory
requirement in 7 U.S.C. § 6994 to give St. Bernard notice
of its rights to administrative review within 10 days of an
adverse decision.
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES              9



                             III
                              A
    Although the question whether the Court of Federal
Claims’ Tucker Act jurisdiction has been displaced was not
previously raised either in the trial court or before us, that
is not an impediment to our reaching the issue now, be-
cause the issue is one of subject-matter jurisdiction.
    It is well settled that limitations on subject-matter ju-
risdiction are not waivable; the court must address juris-
dictional issues, even sua sponte, whenever those issues
come to the court’s attention, whether raised by a party or
not, and even if the parties affirmatively urge the court to
exercise jurisdiction over the case. See Foster v. Chatman,
136 S. Ct. 1737, 1745 (2016) (“Neither party contests our
jurisdiction to review [the plaintiff’s] claims, but we ‘have
an independent obligation to determine whether subject-
matter jurisdiction exists, even in the absence of a chal-
lenge from any party.’” (quoting Arbaugh v. Y&H Corp.,
546 U.S. 500, 514 (2006))); Sebelius v. Auburn Regional
Med. Ctr., 568 U.S. 145, 153 (2013) (“Objections to a tribu-
nal’s jurisdiction can be raised at any time, even by a party
that once conceded the tribunal’s subject-matter jurisdic-
tion over the controversy.”); Ashcroft v. Iqbal, 556 U.S. 662,
671 (2009) (“Subject-matter jurisdiction cannot be forfeited
or waived and should be considered when fairly in doubt.”);
Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d
1338, 1346 (Fed. Cir. 2008); Folden v. United States, 379
F.3d 1344, 1354 (Fed. Cir. 2004); Booth v. United States,
990 F.2d 617, 620 (Fed. Cir. 1993).
    St. Bernard focuses on the exhaustion issue governed
by section 6912(e) of the 1994 statute and does not address
the exclusive reviewing jurisdiction of district courts pro-
vided by section 6999. Exhaustion requirements are some-
times regarded as jurisdictional and sometimes not.
Judicially created exhaustion requirements are not juris-
dictional, see Sims v. Apfel, 530 U.S. 103, 106 n.1 (2000),
10         ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




while statutory exhaustion requirements can be, at least
where Congress “states in clear, unequivocal terms that
the judiciary is barred from hearing an action until the ad-
ministrative agency has come to a decision.” EEOC v. Lu-
theran Social Servs., 186 F.3d 959, 962 (D.C. Cir. 1999)
(quoting I.A.M. Nat’l Pension Fund Benefit Plan C v. Stock-
ton Tri Indus., 727 F.2d 1204, 1208 (D.C. Cir. 1984)); see
Weinberger v. Salfi, 422 U.S. 749, 757 (1975). The issue is
purely one of statutory interpretation. See McCarthy v.
Madigan, 503 U.S. 140, 144 (1992); Maggitt v. West, 202
F.3d 1370, 1377 (Fed. Cir. 2000).
    There is a conflict among the circuits as to whether the
exhaustion requirement of 7 U.S.C. § 6912(e) is not only
mandatory, but jurisdictional. The Second Circuit has held
that it is, see Bastek v. Fed. Crop Ins. Corp., 145 F.3d 90,
94–95 (2d Cir. 1998), while several other circuits have held
that it is not, see Munsell v. Dep’t of Agric., 509 F.3d 572,
581 (D.C. Cir. 2007); Dawson Farms, LLC v. Farm Serv.
Agency, 504 F.3d 592, 603–06 (5th Cir. 2007); Ace Property
& Cas. Ins. Co. v. Fed. Crop Ins. Corp., 440 F.3d 992, 999–
1000 (8th Cir. 2006); McBride Cotton & Cattle Corp. v.
Veneman, 290 F.3d 973, 980 (9th Cir. 2002); see also Forest
Guardians v. U.S. Forest Serv., 641 F.3d 423, 432 (10th Cir.
2011) (declining to decide whether the exhaustion require-
ment is jurisdictional, but finding that it is mandatory).
    We need not resolve that issue, however, because in
each of the above-cited cases the venue for judicial review
was not in question: with or without exhaustion, judicial
review would be conducted in a district court. In this case,
however, the exhaustion issue would directly affect the
venue for review. That is, in the other circuit cases, judicial
review would take place in a district court regardless of
whether exhaustion was required. The only question in
those cases was whether there were any cognizable excuses
for the plaintiff’s failure to exhaust administrative reme-
dies on the way to the district court. Here, however, if we
accept St. Bernard’s argument, the consequence of allowing
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES              11



the plaintiff to bypass the statutory administrative review
requirement would be to change the court in which review
would take place, and to do so at the plaintiff’s option.
    We interpret the 1994 statute as expressing Congress’s
intention to require administrative exhaustion followed by
judicial review in a district court. Even if the statute is not
interpreted as treating exhaustion as a jurisdictional re-
quirement, and thus to allow parties to bypass the admin-
istrative review process in some instances, we interpret
section 6999 as requiring that any judicial review of the
agency’s adverse decisions be conducted in a district court.
There is certainly no indication in the statutory scheme, or
any analogous statutory scheme, that judicial review would
be conducted in district court when administrative reme-
dies are exhausted, but in the Court of Federal Claims
when they are not.
    There is a substantial body of law dealing with the re-
lationship between the Tucker Act and statutes in which
Congress has created an administrative remedy followed
by judicial review in a district court. In such settings, Con-
gress’s creation of a system of administrative review, fol-
lowed by judicial review in a district court (or in a court of
appeals) has been held to displace any Tucker Act remedy
that may otherwise have been available in the Court of
Federal Claims.
     The Supreme Court has so held on numerous occasions.
See, e.g., Horne v. Dep’t of Agric., 569 U.S. 513 (2013) (Ag-
ricultural Marketing Agreement Act provided a compre-
hensive remedial scheme that withdrew Tucker Act
jurisdiction of the Court of Federal Claims over farmers’
takings claims); United States v. Bormes, 568 U.S. 6 (2012)
(self-executing remedial scheme of the Fair Credit Report-
ing Act displaced Tucker Act jurisdiction); Hinck v. United
States, 550 U.S. 501 (2007) (section 6404(h) of the Internal
Revenue Code “set out a carefully circumscribed, time-lim-
ited, plaintiff-specific provision, which also precisely
12         ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




defined the appropriate forum” and displaced the Tucker
Act remedy in the Court of Federal Claims); United States
v. Fausto, 484 U.S. 439 (1988) (remedial scheme of the Civil
Service Reform Act displaced the Court of Federal Claims’
jurisdiction under the Tucker Act).
     This court has done so as well. See, e.g., Alpine PCS,
Inc. v. United States, 878 F.3d 1086, 1093 (Fed. Cir. 2018)
(Tucker Act jurisdiction over contract claims “displaced by
the comprehensive scheme for review provided in the Com-
munications Act of 1934”); Marcum LLP v. United States,
753 F.3d 1380, 1383 (Fed. Cir. 2014) (remedial scheme of
the Criminal Justice Act “preempts Tucker Act jurisdiction
over Marcum’s claim”); Pines Residential Treatment Ctr.,
Inc. v. United States, 444 F.3d 1379, 1380–81 (Fed. Cir.
2006) (hospital’s claim for Medicare reimbursement must
be resolved through the comprehensive administrative and
judicial review scheme of the Medicare Act; Tucker Act ju-
risdiction is preempted); Tex. Peanut Farmers v. United
States, 409 F.3d 1370 (Fed. Cir. 2005) (remedial provisions
of the Federal Crop Insurance Act placed exclusive review-
ing jurisdiction in federal district courts); Folden v. United
States, 379 F.3d at 1356–58 (D.C. Circuit has exclusive ju-
risdiction to review certain FCC orders); Pueschel v. United
States, 297 F.3d 1371, 1374–78 (Fed. Cir. 2002) (Federal
Employees’ Compensation Act and Civil Service Reform
Act preempted Tucker Act jurisdiction over employee’s
back pay claim); Vereda, Ltda. v. United States, 271 F.3d
1367, 1375 (Fed. Cir. 2001) (Controlled Substances Act pro-
vides for “a comprehensive administrative and judicial sys-
tem to review the in rem administrative forfeiture of
property seized pursuant to 21 U.S.C. § 881. When such a
‘specific and comprehensive scheme for administrative and
judicial review’ is provided by Congress, the Court of Fed-
eral Claims’ Tucker Act jurisdiction over the subject matter
covered by the scheme is preempted.” (quoting St. Vincent’s
Med. Ctr. v. United States, 32 F.3d 548, 549–50 (Fed. Cir.
1994))).
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES            13



    Addressing the precise statutory scheme at issue here,
the Court of Federal Claims has held that the 1994 statute
deprived that court of jurisdiction over disputes that were
subject to the exhaustion requirement of section 6912(e)
and the exclusive district court review provided in section
6999. In Austin v. United States, 118 Fed. Cl. 776, 795
(2014), the court stated that the 1994 statute and its im-
plementing regulations “are clear that a program ‘partici-
pant’ must exhaust USDA administrative remedies, by
seeking an agency decision and, if disappointed, has the op-
tion to file an appeal at the NAD. If the program partici-
pant is still dissatisfied, the participant may then appeal
to the appropriate United States District Court.” Likewise,
in Doe v. United States, 106 Fed. Cl. 118, 122, 126 (2012),
the court dismissed a claim for damages based on an NRCS
program for failure to exhaust administrative remedies.
The court wrote: “Congress has mandated that all admin-
istrative appeal procedures established by the Secretary of
Agriculture must be exhausted before a suit may be filed
against the USDA or any of its individual agencies. . . . The
district courts have jurisdiction over appeals of NAD deci-
sions.” Id. 4
    In a number of other decisions, the Court of Federal
Claims has taken the position that it lacks jurisdiction over
either an appeal from a denial of relief by the National



    4    St. Bernard characterizes the Doe case as one in
which the court refused to apply the exhaustion require-
ment. But as the opinion in Doe makes clear, the portion
of the claim that the court held not to be subject to the ex-
haustion requirement involved “matters of general applica-
bility,” which the applicable regulations expressly state are
not subject to administrative review. As to the individual
claim for reimbursement from the NCRS, the court held
the exhaustion requirement applicable and dismissed that
claim as jurisdictionally barred. 106 Fed. Cl. at 123–24.
14         ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




Appeals Division, see Madison v. United States, 98 Fed. Cl.
393, 395 (2011), or from an action that was subject to the
exhaustion requirement but in which the claimant did not
invoke the available administrative remedies, see Allied
Home Mortg. Capital Corp. v. United States, 95 Fed. Cl.
769, 784 (2010); Bruhn v. United States, 74 Fed. Cl. 749,
754–55 (2006) (Section 6999 “provides the district court
with jurisdiction over all final determinations of the NAD,”
and excludes Tucker Act jurisdiction over a claim that does
not fall “outside the administrative and judicial avenues
available in the district courts and the agency appeal pro-
cess mandated by” section 6999.); Farmers & Merchs. Bank
v. United States, 43 Fed. Cl. 38, 43–44 (1999) (“Farmers
next argues that, even if the appeals process is mandatory,
the United States Court of Federal Claims may still exer-
cise jurisdiction over its claim, since the relief sought in
this court is for money damages. In essence, Farmers ar-
gues that because its present complaint . . . is a complaint
for money damages, rather than a complaint seeking the
reversal of the NAD determination, the complaint is not
subject to the exclusive district court jurisdiction of 7
U.S.C. § 6999. The text and legislative history of the 1994
Reorganization Act demonstrate, however, that the district
courts are intended as the exclusive recourse for a plaintiff
dissatisfied with the outcome of the relevant mandatory
appeals process.”).
     This case fits squarely within the rationale of those de-
cisions. The administrative review procedures, followed by
judicial review in a district court, offer the opportunity for
full relief on a claim such as St. Bernard’s. As the same
time, the administrative process has the advantage of per-
mitting administrative development of a record on matters
such as what information the NRCS sought from St. Ber-
nard as a condition for the payment of the remaining
amount sought by St. Bernard, and whether the NRCS’s
request for additional documentation was consistent with
the agency’s legitimate needs and with Department policy.
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES               15



     St. Bernard has pointed to no reason that the require-
ment of administrative exhaustion, followed by judicial re-
view in a district court, should not apply in this instance.
Although the Tucker Act action in this case was brought
against the United States, not the Secretary of Agriculture,
the Department of Agriculture, or an agency, office, officer,
or employee of the Department of Agriculture, as provided
by section 6912(e), that distinction is merely formalistic
and does not affect the applicability of the exhaustion re-
quirement or the reviewing authority of the district court.
It is well settled that we look “to the true nature of the ac-
tion in determining the existence or not of jurisdiction.”
Tex. Peanut Farmers, 409 F.3d at 1372 (quoting Nat’l Ctr.
for Mfg. Sciences v. United States, 114 F.3d 196, 199 (Fed.
Cir. 1997)). In this case, it is clear that the action was seek-
ing relief for actions by an agency of the Department of Ag-
riculture, the NRCS.
    It is no impediment to the applicability of sections
6912(e) and 6999 that the dispute in this case is over
money. Neither those statutes nor the implementing De-
partment of Agriculture regulations contain any provision
excluding monetary disputes from their reach. The pro-
grammatic activities of the NRCS, like those of other agen-
cies within the Department of Agriculture, frequently
entail dispensing funds, so disputes over funding arrange-
ments are frequently the subject matter of administrative
proceedings before the Department.
     Nor is this a “pure” contract case, such as a dispute over
a settlement agreement as in Alvarado Hospital, LLC v.
Price, 868 F.3d 983 (Fed. Cir. 2017). Unlike in that case,
where the settlement agreement was entirely separate
from the programmatic dispute from which it arose, the
payments made by the NRCS under the EWP program, and
any disputes arising regarding those payments, are intrin-
sic to the programs administered by the NRCS and thus
particularly suitable for administrative adjudication in the
first instance.
16         ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




                              B
     In its supplemental brief, St. Bernard argues that it
“had no administrative appeal rights and . . . cannot be
found to have failed to exhaust administrative/appeal rem-
edies” because the NRCS did not issue a final determina-
tion as to St. Bernard’s claim, as required by 7 U.S.C.
§ 6994. See Appellant Supp. Br. at 4–5. That argument,
however, is contrary to the definition of “adverse decision”
under 7 U.S.C. § 6991 and the rules and procedures gov-
erning NAD appeals. Section 6991 states that an “adverse
decision” includes “the failure of an agency to issue a deci-
sion or otherwise act on the request or right of the partici-
pant.” Additionally, the preamble to the NAD rules of
procedure states that “if an administrative decision ad-
versely affects a participant, it is an adverse decision sub-
ject to appeal under the statute regardless of whether the
agency has sent out the formal letter with formal appeal
rights.” 64 Fed. Reg. 33367, 33371 (June 23, 1999) (ex-
plaining that the “USDA interprets the [NAD] statute to
provide a clear intent on the part of Congress to afford par-
ticipants the right to appeal de facto decisions rendered by
an agency’s failure to act. . . . To require a written decision
from the agency before a participant may appeal essen-
tially stops a participant’s ability to appeal agency inac-
tion, contrary to Congressional intent.”); see McBride
Cotton & Cattle Corp. v. Glickman, No. 99-0824-PHX-ROS,
2000 WL 34227966, at *13 (D. Ariz. Sept. 25, 2000). That
language rebuts St. Bernard’s argument that no appeal
right was available because of the NRCS’s failure to issue
a final decision on St. Bernard’s claim.
                              C
    In the alternative, St. Bernard argues that if the
NRCS’s action constituted an adverse decision, St. Bernard
was entitled by statute to notice of its right to administra-
tive remedies. See 7 U.S.C. § 6994. Because it was not
given that notice, St. Bernard argues that it was not
ST. BERNARD PARISH GOVERNMENT v. UNITED STATES             17



required to exhaust its administrative remedies and to
seek judicial relief in a district court, but was free to file
suit against the United States in the Court of Federal
Claims.
    There are two problems with St. Bernard’s argument
on that issue. First, we think the best characterization of
the NRCS’s February 23, 2015, letter to St. Bernard, is that
the agency was not issuing a final rejection of St. Bernard’s
reimbursement request, but was simply advising St. Ber-
nard of what further documentation was needed before the
agency would issue the reimbursement. In that respect,
the agency’s letter did not constitute a final adverse deci-
sion, and a notice of the right to an administrative appeal
was not required.
     Second, even if the agency’s letter were regarded as a
final adverse decision, and the agency failed to comply with
its statutory obligation to give notice to St. Bernard of its
right to seek administrative review, the remedy would not
be to allow St. Bernard to seek judicial relief from a court
other than the court Congress designated to resolve dis-
putes such as this one. Instead, even if St. Bernard is cor-
rect that the exhaustion requirement is non-jurisdictional
and there was an adverse decision for which a notice of the
right to administrative review should have been given, the
remedy would be to treat the delay in instituting adminis-
trative review as excused. See, e.g., Toyama v. Merit Sys.
Prot. Bd., 481 F.3d 1361, 1366–67 (Fed. Cir. 2007) (“Failure
to provide correct notice of appeal rights constitutes good
cause for a late filing.”); Shiflett v. U.S. Postal Serv., 839
F.2d 669, 674 (Fed. Cir. 1988) (same). That would allow St.
Bernard to follow the congressionally dictated path of ex-
hausting its administrative remedies and ultimately ob-
taining judicial review from a district court. What it would
not permit is for St. Bernard to ignore the judicial review
provision of the 1994 statute altogether in favor of a Tucker
Act suit in the Court of Federal Claims.
18         ST. BERNARD PARISH GOVERNMENT v. UNITED STATES




    Because Congress has determined that judicial review
of disputes such as the one in this case is to be conducted
in a district court following the exhaustion of administra-
tive remedies within the Department of Agriculture, it is
clear that Congress intended for any Tucker Act remedy to
be displaced.
    For the reasons set forth above, we hold that Congress
displaced Tucker Act jurisdiction over claims against the
NRCS such as St. Bernard’s and imposed in its place a re-
gime requiring exhaustion of administrative remedies, fol-
lowed by judicial review in a district court. We therefore
hold that the Court of Federal Claims lacked subject-mat-
ter jurisdiction over this case. Although the rationale for
our decision differs from that employed by the trial court,
we reach the same ultimate conclusion—that the Court of
Federal Claims lacked subject-matter jurisdiction over this
case—and we therefore affirm the trial court’s judgment. 5
     Each party shall bear its own costs for this appeal.
                        AFFIRMED



     5   Although the Court of Federal Claims character-
ized its dismissal as jurisdictional in nature, the correct
characterization of the court’s decision that the Coopera-
tive Agreement was not a contract enforceable in damages
against the government would be a dismissal for failure to
state a claim on which relief can be granted. See Jan’s Hel-
icopter Serv., Inc. v. FAA, 525 F.3d 1299, 1307–09 (Fed. Cir.
2008); Brodowy v. United States, 482 F.3d 1370, 1375–76
(Fed. Cir. 2007); Doe v. United States, 463 F.3d 1314, 1325
(Fed. Cir. 2006); Lewis v United States, 70 F.3d 597, 603
(Fed. Cir. 1995). Because we conclude that the Court of
Federal Claims lacked jurisdiction in this case, it would be
inappropriate for us to reach the merits-based issue of
whether the complaint should be dismissed for failure to
state a claim.